Citation Nr: 1447273	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-13 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for diabetes mellitus, type II.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for major depressive disorder.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for sarcoidosis (also claimed as lung lesions).

4.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for asthma.

5.  Entitlement to service connection for bilateral peripheral polyneuropathy (claimed as carpal tunnel syndrome). 

6.  Entitlement to service connection for pseudofolliculitis barbae.

7.  Entitlement to service connection for bilateral tinnitus. 
8.  Entitlement to an initial rating in excess of 10 percent for bilateral foot sprain with pes planus and hallux valgus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 
 
A review of the Virtual VA electronic claims file shows a July 2014 appellate brief.  The Veterans Benefits Management System paperless claims processing system does not reveal any documents for the present appeal.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran requested a Board hearing via videoconference in his May 2012 and October 2012 substantive appeals.  In April 2013, the Veteran filed a request for change of address with the RO.  In a March 2014 letter, the RO scheduled the Veteran for a Board hearing for April 2014; however, the letter was not sent to the Veteran's updated address and was returned to the VA by the U.S. Postal Service.  To date, the Veteran has not been properly notified of a Board hearing.  Therefore, remand is required to afford the Veteran an opportunity to appeal at a Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing via videoconference. Notify the Veteran of the date, time, and location of the hearing, and put a copy of this letter in the claims file. Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

